Exhibit 10.101

PURCHASE AND SALE AGREEMENT

Dated as of November 25, 1997

among

SPIRIT OF AMERICA NATIONAL BANK,

as Seller,

and

CHARMING SHOPPES RECEIVABLES CORP.,

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I AGREEMENT TO PURCHASE AND SELL; THE PURCHASER AGREEMENT TO LEND

  

Section 1.1

  

Agreement To Purchase and Sell

   1

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER

  

Section 2.1

  

Representations and Warranties of the Seller

   2

Section 2.2

  

Representations and Warranties of the Seller Relating to the Receivables; Notice
of Breach

   4

Section 2.3

  

Covenants of the Seller

   8

Section 2.4

  

Addition of Accounts

   10

Section 2.5

  

Removal of Accounts

   11

Section 2.6

  

Purchaser May Perform

   13

Section 2.7

  

No Assumption of Liability

   13

ARTICLE III CONSIDERATION AND PAYMENT

  

Section 3.1

  

Calculation of Purchase Price

   13

Section 3.2

  

Adjustments for Miscellaneous Credits and Fraudulent Charges

   14

Section 3.3

  

Loans by the Purchaser to the Seller

   15

ARTICLE IV OTHER MATTERS RELATING TO THE SELLER

  

Section 4.1

  

Liability of the Seller

   15

Section 4.2

  

Merger or Consolidation of, or Assumption of the Obligations of, the Seller

   15

Section 4.3

  

Limitation on Liability

   16

Section 4.4

  

Indemnification

   16

ARTICLE V CONDITIONS TO PURCHASE

  

Section 5.1

  

Conditions to Purchase

   17

ARTICLE VI TERMINATION

  

Section 6.1

  

Termination by the Seller

   17

Section 6.2

  

Automatic Termination

   17

ARTICLE VII MISCELLANEOUS

  

Section 7.1

  

Amendments, etc.

   17

Section 7.2

  

Protection of Right, Title and Interest to the Purchaser

   18

Section 7.3

  

GOVERNING LAW

   18

Section 7.4

  

Notices

   19

Section 7.5

  

Severability of Provisions

   19

Section 7.6

  

Assignment

   19

Section 7.7

  

Further Assurances

   19



--------------------------------------------------------------------------------

Section 7.8

  

Non-petition Covenant

   19

Section 7.9

  

No Waiver; Cumulative Remedies

   19

Section 7.10

  

Counterparts

   20

Section 7.11

  

Third-Party Beneficiaries

   20

Section 7.12

  

Merger and Integration

   20

Section 7.13

  

Headings

   20

Section 7.14

  

Acknowledgment and Consent

   20

APPENDIX A Definitions

  

EXHIBIT A

  

Form of Reassignment of Ineligible Receivables

  

EXHIBIT B

  

Form of Additional Assignment

  

EXHIBIT C

  

Form of Reassignment of Removed Accounts

  



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of November 25,
1997, is between Spirit of America National Bank, a national banking association
(“Spirit”), as Seller, and Charming Shoppes Receivables Corp., a Delaware
corporation, as Purchaser.

Definitions

Unless otherwise indicated, certain terms that are capitalized and used
throughout this Agreement are defined in Appendix A. All references herein to
months are to calendar months unless otherwise expressly indicated.

Recitals

1. Seller, in order to finance its business, wishes to sell Receivables to the
Purchaser, and the Purchaser is willing, on the terms and subject to the
conditions set forth herein, to purchase Receivables from the Seller.

2. In order to fund such purchases, the Purchaser will (subject to certain
exceptions) transfer the Receivables to the Trustee under the Pooling and
Servicing Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO PURCHASE AND SELL;

THE PURCHASER AGREEMENT TO LEND

Section 1.1 Agreement To Purchase and Sell.

(a) The Seller hereby Conveys to the Purchaser, and the Purchaser hereby
purchases, the Existing Assets, subject in each case to any rights in the
Existing Assets Conveyed prior to the date hereof to the Trustee pursuant to the
Prior PSA. The Purchaser hereby agrees to assume all of the Seller’s obligations
under the Prior PSA (as specified in the Pooling and Servicing Agreement),
except to the extent the Seller has retained such obligations in its capacity as
Servicer under the Pooling and Servicing Agreement. It is understood and agreed
that the obligations of the Seller specified herein with respect to the
Receivables shall apply to all Receivables, whether originated before, on or
after the Effective Date.

(b) Seller Conveys to the Purchaser without recourse (except as expressly
provided herein), and the Purchaser purchases from Seller, all of Seller’s
right, title and interest in and to the Receivables now existing and arising
from time to time from the Accounts and Related Assets with respect thereto
(other than the Existing Assets); provided, however, that Principal Receivables
originated after the occurrence of an Insolvency Event with respect to the
Seller shall not be conveyed hereunder.

 

1



--------------------------------------------------------------------------------

(c) In connection with such Conveyance, the Seller agrees to record and file, at
its own expense, a financing statement or financing statements (including any
continuation statements with respect to each such financing statement when
applicable) with respect to the Receivables now existing and hereafter created
meeting the requirements of applicable state law in such manner and in such
jurisdictions as are necessary to perfect the Conveyance of the Receivables to
the Purchaser and the first priority nature of the Purchaser’s interest in the
Receivables, and to deliver a file-stamped copy of each such financing statement
and continuation statement or other evidence of such filing (which may, for
purposes of this Section 1.1, consist of telephone confirmation of such filing
followed by delivery of a file-stamped copy as soon as practicable) to the
Purchaser on or prior to the Effective Date, and in the case of any continuation
statements filed pursuant to this Section 1.1, as soon as practicable after
receipt thereof by the Seller.

(d) In connection with such Conveyance, the Seller agrees, at its own expense,
on or prior to the Effective Date, (i) to indicate in the Pool Index File
maintained in its computer files that Receivables created in connection with the
Accounts have been Conveyed to the Purchaser pursuant to this Agreement and
Conveyed by the Purchaser to the Trustee pursuant to the Pooling and Servicing
Agreement, and (ii) to deliver to the Purchaser and the Trustee a computer file
or microfiche or written list containing a true and complete list of all such
Accounts, identified by account number, Obligor name and Obligor address and
setting forth the Receivable balance as of November 15, 1997. Such file or list
shall be marked as Schedule 1 to this Agreement, delivered to the Purchaser and
the Trustee as confidential and proprietary, and is hereby incorporated into and
made a part of this Agreement. The Seller further agrees not to alter the file
designation referenced in clause (i) of this paragraph with respect to any
Account during the term of this Agreement unless and until such Account becomes
a Removed Account.

The parties intend that if, and to the extent that, such Conveyance is not
deemed to be a sale, the Seller shall be deemed hereunder to have granted to the
Purchaser (as security for the Secured Obligations) a first priority perfected
security interest in all of the Seller’s right, title and interest in, to and
under the Receivables now existing and hereafter created and arising from time
to time in connection with the Accounts, all monies due or to become due with
respect thereto, all Collections, all Recoveries, all rights, remedies, powers
and privileges with respect to the Receivables, and all proceeds of the
foregoing, and that this Agreement shall constitute a security agreement under
applicable law.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Section 2.1 Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Purchaser as of the Initial Closing Date and the
Effective Date:

(a) Organization and Good Standing. The Seller is a national banking association
duly organized and validly existing under the laws of the United States of
America and has full corporate power, authority and legal right to own its
properties and conduct its

 

2



--------------------------------------------------------------------------------

business as such properties are presently owned and such business is presently
conducted, and to execute, deliver and perform its obligations under this
Agreement and each other Transaction Document to which it is a party.

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing (or is exempt from such requirement) in any state required in
order to conduct its business, and has obtained all necessary licenses and
approvals with respect to the Seller required under applicable law.

(c) Due Authorization. The execution and delivery by the Seller of this
Agreement and each other Transaction Document to which it is a party and the
consummation of the transactions provided for hereunder and thereunder have been
duly authorized by the Seller by all necessary corporate action on its part and
this Agreement and each other Transaction Document to which it is a party will
remain, from the time of its execution, an official record of the Seller.

(d) Enforceability. Each of this Agreement and each other Transaction Document
to which the Seller is a party constitutes a legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws.

(e) No Conflict. The execution and delivery of this Agreement and each other
Transaction Document to which the Seller is a party, the performance of the
transactions contemplated hereunder and thereunder and the fulfillment of the
terms hereof and thereof will not conflict with, result in any breach of any of
the material terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, any indenture, contract, agreement,
mortgage, deed of trust, or other instrument to which the Seller is a party or
by which it or any of its properties are bound.

(f) No Violation. The execution and delivery of this Agreement and each other
Transaction Document to which the Seller is a party, the performance of the
transactions contemplated hereunder and thereunder and the fulfillment of the
terms hereof and thereof will not conflict with or violate in any material
respect any Requirements of Law applicable to the Seller.

(g) No Proceedings. There are no proceedings pending or, to the best knowledge
of the Seller, threatened against the Seller before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document,
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Seller, would materially and adversely affect the performance by the Seller
of its obligations under this Agreement or any other Transaction Document to
which it is a party, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this Agreement
or any other Transaction Document or (v) seeking to affect adversely the income
tax attributes of the Trust.

 

3



--------------------------------------------------------------------------------

(h) All Consents Required. All appraisals, authorizations, consents, orders or
other actions of any Person or of any governmental body or official required in
connection with the execution and delivery by the Seller of this Agreement and
each other Transaction Document to which it is a party, the performance of the
transactions contemplated hereunder and thereunder and the fulfillment of the
terms hereof, have been obtained.

(i) Eligibility of Accounts. As of the Initial Cut Off Date (or in the case of
an Additional Account, the applicable Addition Cut Off Date), each Account was
an Eligible Account and no selection procedures adverse to the Purchaser,
Investor Certificateholders or Receivables Purchasers have been employed by the
Seller in selecting the Accounts from among the Eligible Accounts in the Bank
Portfolio.

(j) Seller’s Deposit Accounts. As of the Initial Closing Date and as of the
Effective Date, deposits in the Seller’s deposit accounts were or are insured to
the limits provided by law by BIF.

(k) Solvency. Seller is not insolvent and no Insolvency Event with respect to
Seller has occurred, and the transfer of the Receivables by the Seller has not
been made in anticipation of any such insolvency or Insolvency Event.

The representations and warranties set forth in this Section 2.1 shall survive
the transfer and assignment of the respective Receivables to the Purchaser. The
Seller hereby represents and warrants to the Purchaser, with respect to any
Series, as of its Closing Date, unless otherwise specified in the related
Supplement or Receivables Purchase Agreement, that the representations and
warranties of the Seller set forth in this Section 2.1 are true and correct as
of such date.

Section 2.2 Representations and Warranties of the Seller Relating to the
Receivables; Notice of Breach.

(a) Valid Conveyance and Assignment; Eligibility of Receivables.

The Seller hereby represents and warrants to the Purchaser as of the Initial
Closing Date and as of the Effective Date, and with respect to any Additional
Accounts, as of the related Addition Date:

(i) This Agreement constitutes either (A) a valid sale to the Purchaser of all
right, title and interest of the Seller in and to the Receivables now existing
and hereafter created and arising from time to time in connection with the
Accounts, all monies due or to become due with respect thereto, all Collections,
all Recoveries, all rights, remedies, powers and privileges with respect to the
Receivables, and all proceeds of the foregoing, and such property will be held
by the Purchaser free and clear of any Lien of any Person claiming through or
under the Seller or any of its Affiliates, or (B) a grant of a security interest
(as defined in the UCC as in effect in any applicable jurisdiction) in such
property to the Purchaser, which is enforceable

 

4



--------------------------------------------------------------------------------

with respect to the Receivables now existing and hereafter created and arising
from time to time in connection with the Accounts, all monies due or to become
due with respect thereto, all Collections, all Recoveries, all rights, remedies,
powers and privileges with respect to the Receivables, and all proceeds of the
foregoing, upon such creation. To the extent that this Agreement constitutes the
grant of a security interest to the Purchaser in such property, upon the filing
of the financing statements described in Section 1.1 and in the case of the
Receivables hereafter created, all monies due or to become due with respect
thereto, all Collections, all Recoveries, all rights, remedies, powers and
privileges with respect to the Receivables, and the proceeds of the foregoing,
upon such creation, the Purchaser shall have a first priority perfected security
interest in such property (subject to Section 9-306 of the UCC as in effect in
any applicable jurisdiction).

(ii) Each Receivable then existing has been Conveyed to the Purchaser free and
clear of any Lien of any Person claiming through or under the Seller or any of
its Affiliates and in compliance, in all material respects, with all
Requirements of Law applicable to the Seller.

(iii) With respect to each Receivable, all consents, licenses, approvals or
authorizations of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by the Seller in connection
with the Conveyance of such Receivable to the Purchaser have been duly obtained,
effected or given and are in full force and effect.

(iv) On each day on which any new Receivable is created, the Seller shall be
deemed to represent and warrant to the Purchaser that (A) each Receivable
created on such day is an Eligible Receivable, (B) each Receivable created on
such day has been Conveyed to the Purchaser in compliance, in all material
respects, with all Requirements of Law applicable to the Seller, (C) with
respect to each such Receivable, all consents, licenses, approvals or
authorizations of or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by the Seller in connection
with the Conveyance of such Receivable to the Purchaser have been duly obtained,
effected or given and are in full force and effect and (D) the representations
and warranties set forth in subsection 2.2(a)(i) are true and correct with
respect to each Receivable created on such day as if made on such day.

(v) As of the Initial Cut Off Date, and, with respect to Additional Accounts, as
of the related Addition Cut Off Date, Schedule 1 to this Agreement and the
related computer file or microfiche or written list referred to in subsection
2.4(e), is an accurate and complete listing in all material respects of all the
Accounts, and the information contained therein with respect to the identity of
such Accounts and the Receivables existing thereunder is true and correct in all
material respects as of the Initial Cut Off Date or such applicable Addition Cut
Off Date.

(b) Survival. The representations and warranties set forth in this Section 2.2
shall survive the Conveyance of any of the respective Receivables to the
Purchaser.

 

5



--------------------------------------------------------------------------------

(c) Notice of Breach. Upon discovery by the Seller or the Purchaser of a breach
of any of the representations and warranties set forth in Section 2.1 or 2.2,
the party discovering such breach shall give prompt written notice to the other
parties hereto, the Servicer, the Trustee, each Purchaser Representative and
each Enhancement Provider as soon as practicable and in any event within three
Business Days following such discovery.

(d) Transfer of Ineligible Receivables.

(i) Automatic Removal. In the event of a breach with respect to a Receivable of
any representations and warranties set forth in subsection 2.2(a)(ii), or in the
event that a Receivable is not an Eligible Receivable as a result of the failure
to satisfy the conditions set forth in clause (d) of the definition of Eligible
Receivable, and any of the following three conditions is met: (A) as a result of
such breach or event such Receivable is charged off as uncollectible or the
rights of the Purchaser (or its assignee) in, to or under such Receivable or its
proceeds are impaired or the proceeds of such Receivable are not available for
any reason to the Purchaser (or its assignee) free and clear of any Lien;
(B) the Lien upon the subject Receivable (1) arises in favor of the United
States of America or any State or any agency or instrumentality thereof and
involves taxes or liens arising under Title IV of ERISA or (2) has been
consented to by the Seller; or (C) the unsecured short-term debt rating of the
Seller is not at least P-1 by Moody’s and the Lien upon the subject Receivable
ranks prior to the Lien created pursuant to this Agreement; then, upon the
earlier to occur of the discovery of such breach or event by the Seller or the
Purchaser or receipt by the Seller of written notice of such breach or event
given by the Purchaser, the Trustee or any Purchaser Representative, each such
Receivable shall be automatically reassigned to a Person designated by the
Seller on the terms and conditions set forth in subsection 2.2(d)(iii) and shall
no longer be treated as a Receivable; provided, that if such Lien does not have
a material adverse effect on the collectibility of the Receivables or on the
interests of the Purchaser, the Certificateholders or Receivables Purchasers of
any Series or the Enhancement Provider, the Seller shall have 10 days within
which to remove any such Lien.

(ii) Removal After Cure Period. In the event of a breach of any of the
representations and warranties set forth in subsection 2.2(a)(ii)-(v), other
than a breach or event as set forth in clause (d)(i) above, and as a result of
such breach the Receivable becomes charged off or the rights of the Purchaser
(or its assignee) in, to or under the Receivable or its proceeds are impaired or
the proceeds of such Receivable are not available for any reason to the
Purchaser (or its assignee) free and clear of any Lien, then, upon the
expiration of 60 days from the earlier to occur of the discovery of any such
event by either the Seller or the Purchaser, or receipt by the Seller of written
notice of any such event given by the Servicer, the Trustee or any Purchaser
Representative, the Purchaser may direct a Person designated by the Seller to
accept an assignment of such Receivable and such Person shall be obligated to
accept such assignment on the terms and conditions set forth in subsection
2.2(d)(iii) and such Receivable shall no longer be treated as a Receivable;
provided, however, that no such reassignment shall be required to be made if, on
any day within such applicable period, such representations and warranties with
respect to such Receivable shall then be true and correct in all material
respects as if such Receivable had been created on such day.

 

6



--------------------------------------------------------------------------------

(iii) Price of Reassignment. When the provisions of subsection 2.2(d)(i) or
(ii) above require the Seller to designate a Person to accept reassignment of
Receivables, the Seller shall pay to the Purchaser a reassignment price equal to
the then Outstanding Balance for any such Ineligible Receivable. Seller shall
pay such reassignment price (i) in cash, if the Purchaser is required, pursuant
to the terms of the Pooling and Servicing Agreement, to pay the Trust for such
Ineligible Receivable in cash, or (ii) otherwise, by reducing the Purchase Price
to be paid by the Purchaser to the Seller for new Receivables or the amount then
owing with respect to any deferred Purchase Price, in either case, by an amount
equal to such reassignment price; provided, however, that if such amount is paid
in cash Seller shall deposit such amount to the Collection Account in
immediately available funds no later than the date on which the Purchaser is
required to make a cash payment with respect to such Ineligible Receivables
pursuant to the Pooling and Servicing Agreement.

(e) Reassignment of Trust Portfolio. In the event of a breach of the
representations and warranties set forth in subsection 2.1(d) or 2.2(a)(i), or
in the event that the Purchaser is required to repurchase Principal Receivables
pursuant to Section 2.4(e) of the Pooling and Servicing Agreement, the Purchaser
may direct a Person designated by the Seller to accept reassignment of an amount
of Principal Receivables on the Reassignment Date and such Person shall be
obligated to accept reassignment of such Principal Receivables on the terms and
conditions set forth below; provided, however, that no such reassignment shall
be required to be made if, at any time during such applicable period, the
representations and warranties contained in subsection 2.1(d) or 2.2(a)(i) shall
then be true and correct in all material respects or in the event that the
Purchaser is no longer required to repurchase Receivables pursuant to
Section 2.4(e) of the Pooling and Servicing Agreement.

On the Reassignment Date, the Seller shall deposit in the Collection Account
(for distribution to the applicable Series Account as required pursuant to
Section 2.4(e) of the Pooling and Servicing Agreement) in immediately available
funds an amount equal to the Outstanding Balance of the Receivables being
reassigned in payment for such reassignment.

Upon the deposit, if any, required to be made to the Collection Account as
provided in this Section 2.2 and the reassignment of the applicable Receivables,
the Purchaser shall automatically and without further action be deemed to
transfer, assign, set over and otherwise convey to the Person designated by the
Seller without recourse, representation or warranty, all the right, title and
interest of the Purchaser in and to such Receivables, all monies due or to
become due with respect thereto, all Collections, all Recoveries, rights,
remedies, powers and privileges with respect to such Receivables, and all
proceeds of the foregoing. The Purchaser shall execute such documents and
instruments of transfer or assignment and take such other actions as shall
reasonably be requested by the Seller to effect the conveyance of such
Receivables pursuant to this Section 2.2, including a reconveyance substantially
in the form of Exhibit A. The obligation of the Seller to accept reassignment of
any Receivables, and to make the deposits, if any, required to be

 

7



--------------------------------------------------------------------------------

made to the Collection Account as provided in this Section 2.2, shall constitute
the sole remedy respecting the event giving rise to such obligation available to
the Purchaser and its assigns.

Section 2.3 Covenants of the Seller. The Seller hereby covenants that:

(a) Receivables to be Accounts. The Seller will take no action to cause any
Receivable to be evidenced by any instrument (as defined in the UCC as in effect
in any applicable jurisdiction). Each Receivable shall be payable pursuant to a
contract which does not create a Lien on any goods purchased thereunder. The
Seller will take no action to cause any Receivable to be anything other than an
“account,” or a “general intangible” or the “proceeds” of either for purposes of
the UCC as in effect in any applicable jurisdiction.

(b) Security Interests. Except for the Conveyances contemplated hereunder, the
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any Receivable, whether now
existing or hereafter created, or any interest therein; the Seller will promptly
notify the Purchaser of the existence of any Lien on any Receivable; and the
Seller shall defend the right, title and interest of the Purchaser in, to and
under the Receivables, whether now existing or hereafter created, against all
claims of third parties claiming through or under the Seller; provided, however,
that nothing in this subsection 2.3(b) shall prevent or be deemed to prohibit
the Seller from suffering to exist upon any of the Receivables any Liens for
municipal and other local taxes if such taxes shall not at the time be due and
payable or if the Seller shall currently be contesting the validity thereof in
good faith by appropriate proceedings and shall have set aside on its books
adequate reserves with respect thereto.

(c) Cardholder Agreements and Cardholder Guidelines. The Seller shall comply
with and perform its obligations under the Cardholder Agreements relating to the
Accounts and the Cardholder Guidelines except insofar as any failure to comply
or perform would not materially and adversely affect the rights of the
Purchaser, Trust, the Certificateholders, any Enhancement Provider or any
Receivables Purchasers. The Seller may change the terms and provisions of the
Cardholder Agreements or the Cardholder Guidelines in any respect (including,
without limitation, the reduction of the required minimum monthly payment, the
calculation of the amount, or the timing, of charge-offs and the periodic
finance charges and other fees to be assessed thereon), unless such change would
have a material adverse effect on the collectibility of the Receivables;
provided, however, that the Seller may not change the required minimum monthly
payment or periodic finance charge (collectively, a “Yield Change”) unless,
after five Business Days’ prior written notice to the Rating Agency of a Yield
Change, the Rating Agency shall have provided written notice to the Seller that
the Rating Agency Condition shall be satisfied or unless such Yield Change is
mandated by applicable law.

(d) Account Allocations. In the event that the Seller is unable for any reason
to transfer Receivables to the Purchaser in accordance with the provisions of
this Agreement (including, without limitation, by reason of an order by any
federal or state governmental agency having regulatory authority over the Seller
or any court of competent jurisdiction that the Seller not transfer any
additional Principal Receivables to the Trust) then, in any such event, (A) the
Seller agrees to allocate and pay to the Purchaser, after

 

8



--------------------------------------------------------------------------------

the date of such inability, all Collections with respect to Principal
Receivables, and all amounts which would have constituted Collections with
respect to Principal Receivables but for the Seller’s inability to transfer such
Receivables (up to an aggregate amount equal to the amount of Principal
Receivables in the Trust on such date); and (B) the Seller agrees to have such
amounts applied as Collections in accordance with Article IV of the Pooling and
Servicing Agreement. If the Seller is unable pursuant to any Requirement of Law
to allocate Collections as described above, Seller agrees that payments on each
Account with respect to the principal balance of such Account shall be allocated
first to the oldest principal balance of such Account. The parties hereto agree
that Finance Charge Receivables, whenever created or accrued in respect of
Principal Receivables which have been conveyed to the Purchaser (and by the
Purchaser to the Trust) shall continue to be a part of the Trust notwithstanding
any cessation of the transfer of additional Principal Receivables to the
Purchaser and Collections with respect thereto shall continue to be allocated
and paid in accordance with Article IV of the Pooling and Servicing Agreement.

(e) Delivery of Collections. The Seller agrees to pay to the Servicer all
payments received by the Seller in respect of the Receivables as soon as
practicable after receipt thereof by the Seller.

(f) Conveyance of Accounts. The Seller covenants and agrees that it will not
Convey the Accounts to any Person prior to the termination of this Agreement and
the Pooling and Servicing Agreement.

(g) Notice of Adverse Claims. The Seller shall notify the Purchaser and the
Trustee after becoming aware of any Lien on any Receivable.

(h) Information Provided to Rating Agencies. The Seller will use its best
efforts to cause all information provided to any Rating Agency pursuant to this
Agreement or in connection with any action required or permitted to be taken
under this Agreement to be complete and accurate in all material respects.

(i) Notice to Purchaser. The Seller shall notify the Purchaser and the Trustee
of any Early Amortization Event or Servicer Default of which it has knowledge,
promptly upon obtaining such knowledge.

(j) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Receivables at the address of the Seller set forth under
its name on the signature page to the Agreement or, upon 30 days’ prior written
notice to the Purchaser, the Trustee and each Purchaser Representative, at any
other locations in jurisdictions where all actions reasonably requested by the
Purchaser or the Trustee to protect and perfect the interest in the Receivables
have been taken and completed. The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables and related Cardholder
Agreements in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of each
Receivable and all Collections of and adjustments to each existing Receivable).

 

9



--------------------------------------------------------------------------------

(k) Separate Corporate Existence. The Seller hereby acknowledges that Trustee
and the Investor Certificateholders are, and will be, entering into the
transactions contemplated by the Transaction Documents in reliance upon
Purchaser’s identity as a legal entity separate from the Seller, Servicer and
any other Person. Therefore, Seller shall take all reasonable steps to maintain
its existence as a corporation separate and apart from the Purchaser and to make
it apparent to third Persons that the Seller is an entity with assets and
liabilities distinct from those of the Purchaser and that the Purchaser is not a
division of the Seller.

Section 2.4 Addition of Accounts.

(a) Required Additions. In the event the Purchaser is required, pursuant to
Section 2.6(a) of the Pooling and Servicing Agreement, to designate additional
Eligible Accounts as Additional Accounts, the Purchaser shall so notify the
Seller. The Seller (if it so elects) shall designate such Eligible Accounts as
Additional Accounts and shall convey to the Purchaser Receivables in such
Additional Accounts subject to the same qualifications and restrictions as are
set forth in Section 2.6 of the Pooling and Servicing Agreement with respect to
the Purchaser; provided, however, that the failure of the Seller to transfer
Receivables to the Purchaser as provided in this paragraph solely as a result of
the unavailability of a sufficient amount of Eligible Receivables shall not
constitute a breach of this Agreement; provided further, that any such failure
which has not been timely cured will nevertheless result in the occurrence of a
Series Early Amortization Event with respect to each Series for which, pursuant
to the Supplement therefor, a failure by the Purchaser to convey Receivables in
Additional Accounts to the Trust by the day on which it is required to convey
such Receivables constitutes a “Series Early Amortization Event” (as defined in
such Supplement).

(b) Subject to the restrictions and qualifications set forth in Section 2.6 of
the Pooling and Servicing Agreement, the Purchaser shall exercise its rights to
designate additional Eligible Accounts as Additional Accounts or Automatic
Additional Accounts pursuant to Sections 2.6(b) and (c) of the Pooling and
Servicing Agreement when requested to do so by the Seller.

(c) Seller agrees to provide to the Purchaser such information, certificates,
financing statements, opinions and other materials as are reasonably necessary
to enable the Purchaser to satisfy its obligations under Section 2.6 of the
Pooling and Servicing Agreement with respect to Additional Accounts or Automatic
Additional Accounts of the Seller.

(d) In connection with the designation of any Eligible Account attributable to a
Seller as an Additional Account or Automatic Additional Account, Seller shall
represent and warrant that, as of the Addition Date:

(i) no selection procedures believed by the Seller to be materially adverse to
the interests of the Purchaser, the Investor Certificateholders or any
Receivables Purchasers were utilized in selecting the Additional Accounts from
the available Eligible Accounts from the Bank Portfolio and that as of the
Addition Date, the Seller is not insolvent;

 

10



--------------------------------------------------------------------------------

(ii) the Additional Assignment constitutes either (x) a valid sale to the
Purchaser of all right, title and interest of the Seller in and to the
Receivables then existing and thereafter created from time to time in the
Additional Accounts, all monies due or to become due with respect thereto, all
Collections, all Recoveries, all rights, remedies, powers and privileges with
respect to the Receivables, and all proceeds of the foregoing and such property
will be held by the Purchaser free and clear of any Lien of any Person claiming
through or under the Seller or any of its Affiliates, or (y) a grant of a
security interest (as defined in the UCC as in effect in any applicable
jurisdiction) in such property to the Purchaser, which is enforceable with
respect to then existing Receivables in the Additional Accounts, all monies due
or to become due with respect thereto, all Collections, all Recoveries, and all
proceeds of the foregoing, upon the Conveyance of such Receivables to the
Purchaser, and which will be enforceable with respect to the Receivables
thereafter created from time to time in respect of Additional Accounts conveyed
on such Addition Date until the termination of the Trust, all monies due or to
become due with respect thereto, all Collections, all Recoveries, all rights,
remedies, powers and privileges with respect to the Receivables, and all
proceeds of the foregoing upon such creation; and (z) if the Assignment
constitutes the grant of a security interest to the Purchaser in such property,
upon the filing of financing statements as described in Section 1.1 with respect
to such Additional Accounts and the Receivables thereafter created from time to
time in such Additional Accounts, all monies due or to become due with respect
thereto, all Collections, all Recoveries, all rights, remedies, powers and
privileges with respect to the Receivables, and proceeds of the foregoing, upon
the creation of such property, the Purchaser shall have a first priority
perfected security interest in such property (subject to Section 9-306 of the
UCC as in effect in any applicable jurisdiction), free and clear of any Lien of
any Person claiming through or under the Seller or any of its Affiliates; and

(iii) each Additional Account is an Eligible Account, and each Receivable in
such Additional Account is an Eligible Receivable.

(e) Delivery of Documents. In the case of the designation of Additional Accounts
or Automatic Additional Accounts, the Seller shall deliver to the Purchaser on
the date designated by the Purchaser (i) the computer file, microfiche list or
written list required to be delivered pursuant to Section 1.1 with respect to
such Additional Accounts or Automatic Additional Accounts and (ii) a duly
executed, written Assignment, substantially in the form of Exhibit A (the
“Additional Assignment”).

Section 2.5 Removal of Accounts. (a) On any day of any Due Period, if so
requested by Seller, and if such request is permitted under Section 2.7 of the
Pooling and Servicing Agreement, the Purchaser shall require the reassignment to
it, which the Purchaser shall reassign to a Person designated by the Seller, of
all the Purchaser’s and the Trustee’s right, title and interest in, to and under
the

 

11



--------------------------------------------------------------------------------

Receivables then existing and thereafter created, all monies due or to become
due with respect thereto, all Collections, all Recoveries, rights, remedies,
powers and privileges with respect to such Receivables, and all proceeds of the
foregoing with respect to the Accounts designated by the Purchaser (the “Removed
Accounts”), upon satisfaction of the following conditions:

(i) the removal of any Receivables of any Removed Accounts on any Removal Date
shall not, in the reasonable belief of the Seller, (A) cause an Early
Amortization Event to occur; or (B) result in the failure of the Purchaser to
make any payment specified in the related Supplement or Receivables Purchase
Agreement with respect to any Series;

(ii) on or prior to the Removal Date, the Seller shall have delivered to the
Purchaser and the Trustee (with a copy to each Purchaser Representative) (A) for
execution, a written assignment in substantially the form of Exhibit C (the
“Reassignment”), and (B) a computer file or microfiche or written list
containing a true and complete list of all Removed Accounts identified by
account number and the aggregate amount of the Receivables in such Removed
Accounts as of the Removal Cut Off Date specified therein, which computer file
or microfiche or written list shall as of the Removal Date modify and amend and
be made a part of this Agreement;

(iii) the Seller shall represent and warrant that no selection procedures
believed by the Seller to be materially adverse to the interests of the Investor
Certificateholders or any Receivables Purchasers or any Enhancement Provider
were utilized in selecting the Removed Accounts;

(iv) the Seller shall have provided to the Purchaser such information,
certificates, opinions and other materials as are reasonably necessary to enable
the Purchaser to satisfy its obligations under Section 2.7 of the Pooling and
Servicing Agreement with respect to such Removed Accounts;

(v) the Seller shall have delivered to the Purchaser, the Trustee, each
Purchaser Representative and each Enhancement Provider an Officer’s Certificate
confirming the items set forth in clauses (i) through (iii) above. The Trustee
may conclusively rely on such Officer’s Certificate, shall have no duty to make
inquiries with regard to the matters set forth therein and shall incur no
liability in so relying; and

(vi) no Early Amortization Event shall have occurred with respect to any Series.

Upon satisfaction of the above conditions, the Purchaser shall execute and
deliver the Reassignment to the Person designated by the Seller, and the
Receivables from the Removed Accounts shall no longer be considered Receivables
hereunder.

Seller shall pay the Purchaser, for each Receivable arising in the Removed
Accounts, a reassignment price equal to the Outstanding Balance of such
Receivable. Such payment shall be made in cash in immediately available funds
and shall be made by Seller’s deposit to the Collection Account no later than
the effectiveness of such Reassignments.

 

12



--------------------------------------------------------------------------------

(b) No Account shall be reassigned hereunder if such removal would be prohibited
by or inconsistent with the terms of any Supplement or Receivables Purchase
Agreement.

Section 2.6 Purchaser May Perform. If the Seller fails to perform any of its
agreements or obligations under this Agreement, the Purchaser may (but shall not
be obligated to) itself perform, or cause performance of, such agreement or
obligation.

Section 2.7 No Assumption of Liability. Nothing in this Agreement shall
constitute or is intended to result in the creation or assumption by the
Purchaser, the Trust, the Trustee, or any Purchaser Representative,
Certificateholder, Certificate Owner, Receivables Purchaser or Enhancement
Provider of any obligation of the Seller or any other Person to any Obligor in
connection with the Receivables, the Accounts, the Cardholder Agreements or
other agreement or instrument relating thereto.

ARTICLE III

CONSIDERATION AND PAYMENT

Section 3.1 Calculation of Purchase Price.

(a) The purchase price payable by the Purchaser for the Existing Assets shall be
$5,935,000, and the Purchaser shall pay such amount to the Seller in cash on the
date hereof.

(b) The purchase price (the “the Purchase Price”) for each Receivable (and the
Related Assets with respect thereto) Conveyed to the Purchaser after the
Effective Date shall equal the Outstanding Balance of such Receivable. In
addition, as further consideration for the Seller’s agreement to sell
Receivables hereunder, the Seller shall be entitled to receive Deferred
Originator Payments as specified in subsection 4.3(h) of the Pooling and
Servicing Agreement. On each Distribution Date after the Effective Date, the
Purchaser and the Seller shall settle as to the Purchase Price for Receivables
and Related Assets (other than Existing Assets) Conveyed during the related Due
Period. Prior to each Distribution Date, the Purchaser and the Seller shall
determine the aggregate amount of conveyances made during the related Due Period
and the aggregate Purchase Price for Receivables and Related Assets Conveyed
during that Due Period. Amounts paid to the Purchaser on such Distribution Date
pursuant to the Pooling and Servicing Agreement shall be applied as follows:

first, as a payment of interest on outstanding deferred Purchase Price,
calculated as provided in subsection (c), with respect to the related (or any
earlier) Due Period;

second, as a payment of the remaining Purchase Price for Receivables Conveyed
during the related Due Period and their Related Assets;

 

13



--------------------------------------------------------------------------------

third, as a payment of deferred Purchase Price for Receivables (other than
Existing Assets) Conveyed during any earlier Due Period and their Related
Assets; and

fourth, if the Seller and the Purchaser so agree, as a loan by the Purchaser to
the Seller, on the terms described in Section 3.3.

Any funds remaining after such application shall be retained by the Purchaser.

(c) Any portion of the Purchase Price for Receivables and Related Assets
Conveyed during any Due Period that is not paid under priority second above on
the related Distribution Date shall be treated as deferred Purchase Price and
shall be payable from time to time as provided in subsection (b). The Purchaser
shall pay interest on the deferred Purchase Price outstanding from time to time
under this Agreement at a variable rate per annum equal to the rate of interest
published in the Wall Street Journal as the “prime rate” as of the last Business
Day of the most recent Due Period. Such interest shall be computed on the basis
of the actual number of days elapsed and a 365-day year and shall be paid as
provided in subsection (b).

For administrative convenience, interest on such deferred Purchase Price and on
any loans described in Section 3.3 shall be calculated on the following basis.
On each Distribution Date, the Purchaser and the Seller shall determine whether,
after giving effect to subsection (b), any deferred Purchase Price is
outstanding with respect to Receivables Conveyed during the related (or any
earlier) Due Period and their Related Assets and whether there is any loan
outstanding from the Purchaser to the Seller. Any such outstanding deferred
Purchase Price or outstanding loan is referred to below as an “Intercompany
Balance”. The Purchaser and Seller will then determine the arithmetic mean of
the Intercompany Balances on that and the immediately preceding Distribution
Date (or on such Distribution Date and the Effective Date, in the case of the
first Distribution Date), treating any deferred Purchase Price as a positive
number and any loan as a negative number for purposes of this calculation. If
such arithmetic mean is a positive number, then the amount of deferred Purchase
Price outstanding on each day during the related Due Period shall be deemed
(solely for purposes of calculating interest) to have equaled such positive
number (and the amount of loans outstanding on each day during such Due Period
shall be deemed to have been zero). Conversely, if such arithmetic mean is a
negative number, then the principal amount of the loan outstanding on each day
during the related Due Period shall be deemed (solely for purposes of
calculating interest) to have equaled the absolute value of such negative number
(and the amount of deferred Purchase Price outstanding on each day during such
Due Period shall be deemed to have been zero).

Section 3.2 Adjustments for Miscellaneous Credits and Fraudulent Charges.
(a) With respect to each Due Period, the aggregate amount of Principal
Receivables (i) which were created in respect of merchandise refused or returned
by the Obligor thereunder or as to which the Obligor thereunder has asserted a
counterclaim or defense, (ii) which were reduced by the Servicer by any rebate,
refund, charge-back or adjustment (including Servicer errors) or (iii) which
were created as a result of a fraudulent or counterfeit charge (with

 

14



--------------------------------------------------------------------------------

respect to such Due Period, the “Dilution Amount”) then subject to subsection
(b) below, Purchase Price and Deferred Originator Payments that otherwise would
be paid to the Seller with respect to Receivables subsequently generated by
Seller shall be decreased by an amount equal to the Dilution Amount.

(b) If any decrease is required in the Purchase Price and Deferred Originator
Payments with respect to subsequently generated Receivables pursuant to
subsection (a) above at any time (i) when an Early Amortization Event exists or
(ii) on or after the Purchase Termination Date, then, in lieu of such reduction,
the amount by which the Purchase Price and Deferred Originator Payments due to
Seller should have been so reduced shall be deposited by Seller in same day
funds into the Collection Account for application by the Servicer to the same
extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

Section 3.3 Loans by the Purchaser to the Seller. The Purchaser may make loans
to the Seller from time to time if so agreed between such parties and to the
extent that the Purchaser has funds available for that purpose after satisfying
its obligations under this Agreement and the Pooling and Servicing Agreement.
Any such loan shall be payable upon demand (and may be prepaid with penalty or
premium) and shall bear interest on the same basis (and payable at the same
time) as is specified in Section 3.1 with respect to deferred Purchase Price.

ARTICLE IV

OTHER MATTERS RELATING

TO THE SELLER

Section 4.1 Liability of the Seller. The Seller shall be liable hereunder only
to the extent of the obligations specifically undertaken by it in its capacity
as the Seller.

Section 4.2 Merger or Consolidation of, or Assumption of the Obligations of, the
Seller.

(a) The Seller shall not consolidate with or merge into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person, unless:

(i) the Person formed by such consolidation or into which the Seller is merged
or the Person which acquires by conveyance or transfer the properties and assets
of the Seller substantially as an entirety shall be, if the Seller is not the
surviving entity, organized and existing under the laws of the United States of
America or any State or the District of Columbia, and shall be a national
banking association, state banking corporation or other entity which is not
subject to the bankruptcy laws of the United States of America and shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
the Trustee, in form satisfactory to the Purchaser and the Trustee, the
performance of every covenant and obligation of the Seller, as applicable
hereunder and shall benefit from all the rights granted to the Seller, as
applicable hereunder. To the extent that any right, covenant or obligation of
the Seller, as applicable hereunder, is inapplicable to the successor entity,
such successor entity shall be subject to such covenant or obligation, or
benefit from such right, as would apply, to the extent practicable, to such
successor

 

15



--------------------------------------------------------------------------------

entity. In furtherance hereof, in applying this Section 4.2 to a successor
entity, the term “Insolvency Event” shall be applied by reference to events of
involuntary liquidation, receivership or conservatorship applicable to such
successor entity as shall be set forth in the officer’s certificate described in
subsection 4.2(a)(ii); and

(ii) the Seller shall have delivered to the Purchaser and the Trustee an
Officer’s Certificate signed by a Vice President (or any more senior officer) of
the Seller stating that such consolidation, merger, conveyance or transfer and
such supplemental agreement comply with this Section 4.2 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and an Opinion of Counsel that such supplemental agreement is legal, valid
and binding.

(b) The obligations of the Seller hereunder shall not be assignable nor shall
any Person succeed to the obligations of the Seller hereunder except for
mergers, consolidations, assumptions, conveyances or transfers in accordance
with the provisions of the foregoing paragraph.

Section 4.3 Limitation on Liability. The directors, officers, employees or
agents of the Seller shall not be under any liability to the Purchaser, the
Trust, the Trustee, the Certificateholders, the Certificate Owners, the
Receivables Purchasers, any Purchaser Representative, any Enhancement Provider
or any other Person hereunder or pursuant to any document delivered hereunder,
it being expressly understood that all such liability is expressly waived and
released as a condition of, and as consideration for, the execution of this
Agreement; provided, however, that this provision shall not protect the
officers, directors, employees, or agents of the Seller against any liability
which would otherwise be imposed by reason of willful misconduct, bad faith or
gross negligence in the performance of their duties. The Seller and any
director, officer, employee or agent may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting
any matters arising hereunder.

Section 4.4 Indemnification. The Seller shall indemnify and hold harmless the
Purchaser, the Trust and the Trustee, its officers, directors, employees and
agents from and against any loss, liability, expense, damage or injury suffered
or sustained by reason of any acts, omissions or alleged acts or omissions
arising out of or based upon the arrangement created by this Agreement, the
Pooling and Servicing Agreement, any Supplement or any Receivables Purchase
Agreement arising out of any third-party action, claim, suit or proceeding,
including, but not limited to, any judgment, award, settlement, reasonable
attorneys’ fees and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim, as though this
Agreement, such Supplement or such Receivables Purchase Agreement created a
partnership under the New York Uniform Partnership Act in which the Seller is a
general partner; provided, however, that the Seller shall not indemnify the
Purchaser or the Trustee if such acts, omissions or alleged acts or omissions
constitute or are caused by fraud, gross negligence, or willful misconduct by
the Purchaser or the Trustee; provided, further, that the Seller shall not
indemnify the Trust or the Trustee for any liabilities, costs or expenses with

 

16



--------------------------------------------------------------------------------

respect to any action taken by the Trustee at the request of the Investor
Certificateholders or Receivables Purchasers; and provided, further, that the
Seller shall not indemnify the Trust or the Trustee for any liabilities, costs
or expenses of the Trust or the Trustee arising under any tax law, including
without limitation any federal, state, local or foreign income or franchise
taxes or any other tax imposed on or measured by income (or any interest or
penalties with respect thereto or arising from a failure to comply therewith)
required to be paid by the Trust in connection herewith to any taxing authority.
Any such indemnification shall not be payable from the assets of the Trust. The
provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof.

ARTICLE V

CONDITIONS TO PURCHASE

Section 5.1 Conditions to Purchase. The obligations of the Purchaser to make its
initial purchase of Receivables hereunder shall be subject to Seller delivering
to the Purchaser on or before the Effective Date such documents, certificates
and resolutions that the Purchaser is required to deliver to the Trustee, any
Purchaser Representative, Enhancement Provider or Rating Agency in connection
with the amendment and restatement of the Pooling and Servicing Agreement as of
the date of this Agreement.

ARTICLE VI

TERMINATION

Section 6.1 Termination by the Seller. So long as no Series is outstanding, the
Seller may terminate all of its agreements to sell Receivables hereunder to
Purchaser by giving Purchaser and the Trustee not less than 15 days’ prior
written notice (or such shorter time as is acceptable to the Trustee) of its
election not to continue to sell Receivables to Purchaser; provided that such
notice shall specify the effective date of such termination.

Section 6.2 Automatic Termination. Unless otherwise agreed to by the Seller and
Purchaser in writing, the agreement of Seller to sell Receivables hereunder, and
the agreement of the Purchaser to purchase Receivables from Seller hereunder,
shall terminate automatically upon the termination of the Trust as provided in
Article XII of the Pooling and Servicing Agreement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Amendments, etc. (a) The provisions of this Agreement may from time
to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Purchaser and the Seller (with
respect to an amendment) or by the Purchaser (with respect to a waiver or
consent by it); provided, that such action shall not, as evidenced by an Opinion
of Counsel for the Seller addressed and delivered to the Trustee and each
Purchaser Representative, adversely affect in any material respect the interests
of any Investor Certificateholder, any Receivables Purchaser or any Enhancement
Provider without the prior written consent of such Person; provided, further,
that the Rating Agency Condition shall have been satisfied with respect to such
amendment.

 

17



--------------------------------------------------------------------------------

(b) No failure or delay on the part of the Purchaser, the Seller or any third
party beneficiary in exercising any right, power or privilege hereunder or under
any other Transaction Document shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 7.2 Protection of Right, Title and Interest to the Purchaser.

(a) The Seller shall cause this Agreement, all certificates of assignment,
agreements and documents, and all amendments hereto and thereto and/or all
financing statements and continuation statements and any other necessary
documents covering the Purchaser’s right, title and interest in the Receivables
to be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Purchaser hereunder in the Receivables. The Seller shall deliver to the
Purchaser and the Trustee file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Seller shall cooperate
fully with the Purchaser in connection with the obligations set forth above and
shall execute any and all documents reasonably required to fulfill the intent of
this subsection 7.2(a).

(b) Within 30 days after the Seller makes any change in its name, identity or
corporate structure which would make any financing statement or continuation
statement filed in accordance with paragraph (a) above materially misleading
within the meaning of Section 9-402(7) of the UCC, the Seller shall give the
Purchaser and the Trustee notice of any such change and shall file such
financing statements or amendments as may be necessary to continue the
perfection of the Purchaser’s interest in the Receivables and related property
conveyed hereunder and the perfection of the Purchaser’s interest in the
Receivables and the proceeds thereof as contemplated by Section 1.1 hereof.

(c) The Seller shall give the Purchaser, the Trustee and each Purchaser
Representative prompt written notice of any relocation of any office from which
it services Receivables or keeps records concerning the Receivables or of its
principal executive office and whether, as a result of such relocation, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement and shall file such financing statements or amendments as may be
necessary to continue the perfection of the interests in the Receivables and the
proceeds thereof. The Seller shall at all times maintain each office from which
it services Receivables and its principal executive office within the United
States of America.

Section 7.3 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

18



--------------------------------------------------------------------------------

Section 7.4 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
at, sent by facsimile to, sent by courier at or mailed by registered mail,
return receipt requested, (a) in the case of the Seller and the Servicer, to
Spirit of America National Bank, c/o Charming Shoppes, Inc., 450 Winks Lane,
Bensalem, Pennsylvania 19020, Attention: General Counsel, (b) in the case of the
Purchaser, to c/o Charming Shoppes, Inc., 450 Winks Lane, Bensalem, Pennsylvania
19020, Attention: General Counsel, (c) in the case of the Trustee, to the
Corporate Trust Office, (d) in the case of the Enhancement Provider for a
particular Series, to the address, if any, specified in the related Supplement
or Receivables Purchase Agreement, or (e) in the case of the Purchaser
Representative for a particular Receivables Purchase Series, to the address, if
any, specified in the related Receivables Purchase Agreement.

Section 7.5 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 7.6 Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 4.2, this Agreement may not be assigned by
the Seller without the prior written consent of the Purchaser, each Purchaser
Representative and the Holders of Investor Certificates evidencing Undivided
Trust Interests aggregating not less than 66 2/3% of the Investor Interest of
each Certificate Series on a Series by Series basis.

Section 7.7 Further Assurances. The Seller agrees to do and perform, from time
to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Purchaser more fully to effect the
purposes of this Agreement, including, without limitation, the execution of any
financing statements or continuation statements relating to the Receivables for
filing under the provisions of the UCC of any applicable jurisdiction.

Section 7.8 Non-petition Covenant. Notwithstanding any prior termination of this
Agreement, the Seller shall not, prior to the date which is one year and one day
after the last day on which any Investor Certificate shall have been
outstanding, acquiesce, petition or otherwise invoke or cause the Trust or the
Purchaser to invoke the process of any Governmental Authority for the purpose of
commencing or sustaining a case against the Trust or the Purchaser under any
Federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Trust or the Purchaser or any substantial part of its property or
ordering the winding up or liquidation of the affairs of the Purchaser or the
Trust.

Section 7.9 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser or the Trustee, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies, and
privileges provided by law.

 

19



--------------------------------------------------------------------------------

Section 7.10 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 7.11 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Trustee, the
Certificateholders, the Receivables Purchasers, the Purchaser Representatives
and, to the extent provided in the related Supplement or Receivables Purchase
Agreement, any Enhancement Provider named therein, and their respective
successors and permitted assigns. Except as otherwise provided in this
Agreement, no other Person shall have any right or obligation hereunder.

Section 7.12 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 7.13 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 7.14 Acknowledgment and Consent. (a) The Seller acknowledges that,
contemporaneously herewith, Purchaser is Conveying to the Trust all of
Purchaser’s right, title and interest in, to and under the Receivables and the
related property conveyed pursuant hereto, pursuant to Section 2.1 of the
Pooling and Servicing Agreement. The Seller hereby consents to the Conveyance to
the Trust by Purchaser of all right, title and interest of Purchaser in, to and
under this Agreement, the Receivables and the related assets, including (i) the
right of Purchaser, at any time, to enforce this Agreement against the Seller
and the obligations of the Seller hereunder, (ii) the right to appoint a
successor to the Servicer at the times and upon the conditions set forth in the
Pooling and Servicing Agreement, and (iii) the right, at any time, to give or
withhold any and all consents, requests, notices, directions, approvals,
demands, extensions or waivers under or with respect to this Agreement, or the
obligations in respect of the Seller thereunder to the same extent as Purchaser
may do. Each of the Seller and the Purchaser acknowledges and agrees that
(i) under the terms of the Pooling and Servicing Agreement, the Purchaser
Representatives and Holders of Investor Certificates may direct the manner in
which the Trustee exercises its rights with respect to this Agreement or may
exercise such rights themselves, and (ii) the Trustee, the Certificateholders,
the Receivables Purchasers, the Purchaser Representatives and, to the extent
provided in the related Supplement or Receivables Purchase Agreement, to any
Enhancement Provider named therein, are express third party beneficiaries of the
rights of the Purchaser arising hereunder and under the other Transaction
Documents to which the Seller is a party. The Seller hereby acknowledges and
agrees that it has no claim to or interest in either of the Collection Account
or any Series Account, except to the extent it is entitled to receive Deferred
Originator Payments as provided in the Pooling and Servicing Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SPIRIT OF AMERICA NATIONAL BANK, as Seller By:   /s/ Kirk R. Simme   Name: Kirk
R. Simme   Title:   President

 

Address:   c/o Charming Shoppes   450 Winks Lane   Bensalem, PA 19022 Attention:
  Legal Department Facsimile:   (215) 638-6919 Confirmation:   (215) 6389-6954  

 

CHARMING SHOPPES RECEIVABLES CORP., as Purchaser By:   /s/ Eric M. Specter  
Name: Eric M. Specter   Title:   President

 

Address:   c/o Charming Shoppes   450 Winks Lane   Bensalem, PA 19022 Attention:
  Legal Department Facsimile:   (215) 638-6919 Confirmation:   (215) 6389-6954  

 

21



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

This is Appendix A to the Purchase and Sale Agreement dated as of November 25,
1997, between Spirit of America National Bank, as Seller, and Charming Shoppes
Receivables Corp., as Purchaser (as amended, supplemented or otherwise modified
from time to time, the “Purchase Agreement”).

1.1. Definitions. As used in the Purchase Agreement, the following terms have
the meanings as indicated:

“Additional Assignment” has the meaning set forth in Section 2.4(e) of the
Purchase Agreement.

“Dilution Amount” has the meaning specified in Section 3.2 of the Purchase
Agreement.

“Existing Assets” means (i) the Exchangeable Seller Certificate, (ii) the
Receivables existing on the Effective Date and arising from the Accounts,
(iii) all Related Assets with respect to such Receivables, and (iv) all right,
title and interest of the Seller (in its capacity as seller but not as servicer)
under the Prior PSA.

“Intercompany Balance” has the meaning set forth in Section 3.1(c) of the
Purchase Agreement.

“Outstanding Balance” means, at any time with respect to a Receivable, the
unpaid amount owed in respect thereof.

“Pooling and Servicing Agreement” means the Second Amended and Restated Pooling
and Servicing Agreement dated as of November 25, 1997, among the Purchaser,
Spirit of America National Bank, as Servicer, and First Union National Bank, as
Trustee, as amended, supplemented or otherwise modified from time to time.

“Purchase Price” has the meaning set forth in Section 3.1 of the Purchase
Agreement.

“Purchase Termination Date” means the earlier to occur of (a) the date specified
by the Seller pursuant to Section 6.1 of the Purchase Agreement and (b) any
event referred to in Section 6.2 of the Purchase Agreement.

“Purchaser” has the meaning set forth in the preamble to the Purchase Agreement.

“Reassignment” has the meaning specified in Section 2.5 of the Purchase
Agreement.

“Related Assets” means, with respect to any Receivable, all monies due or to
become due with respect thereto, all Collections, all Recoveries, all rights,
remedies, powers, and privileges with respect to such Receivable, and all
proceeds of the foregoing.



--------------------------------------------------------------------------------

“Removed Accounts” has the meaning specified in Section 2.5 of the Purchase
Agreement.

“Seller” has the meaning set forth in the preamble to the Purchase Agreement.

“Spirit” has the meaning set forth in the preamble to the Purchase Agreement.

1.2. Other Terms. All capitalized terms used but not otherwise defined in the
Purchase Agreement shall have the meanings assigned thereto in the Pooling and
Servicing Agreement. In addition, the interpretive conventions set forth in
Sections 1.2.1, 1.2.2 and 1.2.3 of the Pooling and Servicing Agreement shall
apply to the interpretation of the Purchase Agreement.